DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tessier et al (US 2012/0053735).
Tessier et al disclose a control system for controlling manually-operated first and second control sticks, the control system comprising: a first circuit arrangement (433, 437) for receiving force signals representative of a force applied to each control stick resulting from a side to side movement of a control stick and arranged to detect if said force applied is in an inward direction towards the operator or an outward direction away from the operator and to apply a gain factor to each received force signal to produce factored force signals wherein the gain factor applied to a received force signal representative of a force applied in an outward direction is greater than the gain factor applied to a received force signal representative of a force applied in an inward direction (see ¶221,¶ 224); and a second circuit (441) arranged to sum the factored force signals to produce a modified force signal for use in a force feedback control system associated with each control stick (see ¶218, ¶223).
Re claim 2, the gain factor applied to a received force signal representative of a force applied in an outward direction is greater than 1 and the gain factor applied to a received force signal representative of a force applied in an inward direction is equal to 1 (see ¶221).
Re claim 3, the gain factor applied to a received force signal representative of a force applied in an outward direction is equal to 1 and the gain factor applied to a received force signal representative of a force applied in an inward direction is less than 1 (see ¶224).
Re claim 4, a ratio of the gain factor applied to a received force signal representative of a force applied to the first stick in an outward direction to the gain factor applied to a received force signal representative of a force applied to the first stick in an inward direction has the same value as a ratio of the gain factor applied to a received force signal representative of a force applied to the second stick in an outward direction to the gain factor applied to a received for signal representative of a force applied to the second stick in an inward direction (see ¶221).
Re claim 8, Tessier et al disclose a method for controlling first and second manually-operated control sticks the method including: receiving force signals representative of a force applied to each control stick resulting from a side to side movement of a control stick; detecting if said force applied is in an inward direction towards the operator or an outward direction away from the operator; applying a gain factor to each received force signal to produce factored force signals wherein the gain factor applied to a received force signal representative of a force applied in an outward direction is greater than the gain factor applied to a received force signal representative of a force applied in an inward direction; and summing the factored force signals to produce a modified force signal for use in a force feedback control system associated with each control stick(see ¶221,¶ 224).
Claim(s) 1-4, 6-8 and 20-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Salamat et al (US 2014/0021303).
Salamat et al disclose a control system (10) for controlling manually-operated first and second control sticks (20, 22), the control system comprising: a first circuit arrangement (see Fig 5) for receiving force signals representative of a force applied to each control stick resulting from a side to side movement of a control stick and arranged to detect if said force applied is in an inward direction towards the operator or an outward direction away from the operator and to apply a gain factor to each received force signal to produce factored force signals wherein the gain factor applied to a received force signal representative of a force applied in an outward direction is greater than the gain factor applied to a received force signal representative of a force applied in an inward direction (see ¶20-28); and a second circuit arranged to sum the factored force signals to produce a modified force signal for use in a force feedback control system associated with each control stick (see ¶29).
Re claim 2, the gain factor applied to a received force signal representative of a force applied in an outward direction is greater than 1 and the gain factor applied to a received force signal representative of a force applied in an inward direction is equal to 1 (see ¶28).
Re claim 3, the gain factor applied to a received force signal representative of a force applied in an outward direction is equal to 1 and the gain factor applied to a received force signal representative of a force applied in an inward direction is less than 1 (see ¶27).
Re claim 4, a ratio of the gain factor applied to a received force signal representative of a force applied to the first stick in an outward direction to the gain factor applied to a received force signal representative of a force applied to the first stick in an inward direction has the same value as a ratio of the gain factor applied to a received force signal representative of a force applied to the second stick in an outward direction to the gain factor applied to a received for signal representative of a force applied to the second stick in an inward direction (see ¶26).
Re claim 6, an inceptor system for an aircraft including first and second control sticks (20, 22) linked electronically and the control system (10) of claim 1.
Re claim 7, An aircraft (12) including the inceptor system of claim 6.
Re claim 8, Salamat et al disclose a method for controlling first and second manually-operated control sticks the method including: receiving force signals representative of a force applied to each control stick resulting from a side to side movement of a control stick (see ¶24); detecting if said force applied is in an inward direction towards the operator or an outward direction away from the operator (see ¶24); applying a gain factor to each received force signal to produce factored force signals wherein the gain factor applied to a received force signal representative of a force applied in an outward direction is greater than the gain factor applied to a received force signal representative of a force applied in an inward direction; and summing the factored force signals to produce a modified force signal for use in a force feedback control system associated with each control stick (see ¶20-28).
Re claim 20, wherein the gain factor applied to a received force signal representative of a force applied in an outward direction is greater than 1 and the gain factor applied to a received force signal representative of a force applied in an inward direction is equal to 1 (see ¶28).
Re claim 21, the gain factor applied to a received force signal representative of a force applied in an outward direction is equal to 1 and the gain factor applied to a received force signal representative of a force applied in an inward direction is less than 1 (see ¶27).
Re claim 22, wherein a ratio of the gain factor applied to a received force signal representative of a force applied to the first stick in an outward direction to the gain factor applied to a received force signal representative of a force applied to the first stick in an inward direction has the same value as a ratio of the gain factor applied to a received force signal representative of a force applied to the second stick in an outward direction to the gain factor applied to a received for signal representative of a force applied to the second stick in an inward direction (see ¶26).
Allowable Subject Matter
Claims 9, 10, 13-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20120053735 		state of the art

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKY A JOHNSON whose telephone number is (571)272-7106. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard W Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VICKY A JOHNSON/Primary Examiner, Art Unit 3656